In an action to recover damages for personal injuries, etc., the defendants Mike’s Party Boat Corp. and Captain Mike’s, Inc., appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Phelan, J.), dated December 19, 2003, as granted the plaintiffs’ motion for leave to amend their complaint to substitute as defendants Mike’s Party Boat, Inc., and Captain Mike’s, Inc., for Captain Lou’s Fleet and the defendants South Shore Cruise Lines, Inc., Michael Danon, Nautical Cruise Lines, Inc., Nautical Belle Cruises, Inc., and Nautical Queen Cruises, Inc., separately appeal from the same order.
Ordered that the appeal by the defendants South Shore Cruise Lines, Inc., Michael Danon, Nautical Cruise Lines, Inc., Nautical Belle Cruises, Inc., and Nautical Queen Cruises, Inc., is dismissed, without costs or disbursements, as abandoned (see 22 NYCRR 670.8 [c], [e]) and on the additional ground that they are not aggrieved by one portion of the order appealed from (see CPLR 5511); and it is further,
Ordered that the appeal by the defendants Mike’s Party Boat, Inc., and Captain Mike’s, Inc., is dismissed as academic, without costs or disbursements, in light of the fact that this Court is affirming an order of the Supreme Court dated November 15, 2004, granting summary judgment dismissing the complaint *530insofar as asserted against those defendants (see Kolmel-Hayes v South Shore Cruise Lines, Inc., — AD3d — [decided herewith]). Crane, J.P., Ritter, Goldstein and Lifson, JJ., concur.